 

Exhibit 10.22

 

EXECUTION VERSION

 

REPRICING AMENDMENT

 

This REPRICING AMENDMENT is dated as of October 22, 2018 (this “Amendment”) and
is entered into by and among Canyon Companies S.à r.l., a private limited
liability company (société à responsabilité limitée) organized and established
under the laws of Luxembourg, having its registered office at 6D, route de
Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg, with a share capital of
twenty thousand and ten United States Dollars ($20,010) and registered with the
Luxembourg Register of Commerce and Companies under number B 187.216
(“Holdings”), Canyon Valor Companies, Inc., a Delaware corporation, formerly
known as GTCR Valor Companies, Inc. (the “Borrower”), Canyon Group S.à r.l., a
private limited liability company (société à responsabilité limitée) organized
and established under the laws of Luxembourg, having its registered office at
6D, route de Trèves, L-2633 Senningerberg, Grand-Duchy of Luxembourg, with a
share capital of twenty thousand United States Dollars ($20,000) and registered
with the Luxembourg Register of Commerce and Companies under number B 202.299
(“Intermediate Lux Holdings” and “Lux Co-Borrower”), Deutsche Bank AG New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”),
and, for purposes of Section 5 hereof, each other Loan Party party hereto.

 

RECITALS:

 

WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of June 16, 2016, among the Borrower, Holdings, Lux Co-Borrower, Canyon Valor
Holdings, Inc., a Delaware corporation, formerly known as GTCR Valor Holdings,
Inc. (“Intermediate U.S. Holdings”), the lenders party thereto from time to time
(the “Lenders”), the Administrative Agent and the other parties thereto (as
amended by (i) that certain Incremental Facility Amendment dated as of March 17,
2017, (ii) that certain Refinancing Amendment and Incremental Facility Amendment
dated as of August 4, 2017, (iii) that certain Incremental Facility Amendment
dated as of December 14, 2017, and (iv) that certain Repricing Amendment dated
as of February 8, 2018, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”, capitalized terms used (including in the preamble and
recitals hereto) but not defined herein shall have the meanings assigned to such
terms in the Credit Agreement (as amended hereby)); and

 

WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower and
certain of the Lenders party hereto constituting no less than (i) all of the
Lenders directly and adversely affected by the terms of this Amendment and the
transactions contemplated hereby, (ii) the Required Lenders (determined
immediately prior to giving effect to this Amendment) and (iii) the
Administrative Agent (solely to acknowledge this Amendment) agree to a decrease
of the interest rate margins applicable to the Initial Term Loans and the
Revolving Loans under the Credit Agreement and certain other amendments as set
forth herein, in each case subject to the terms and conditions hereof;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

A.        Amendments to Credit Agreement. On the Fall 2018 Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

 

(i)               Clause (a) of the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended by deleting said clause in its
entirety and inserting the following new clause (a) in lieu thereof:

 

(a)   with respect to any Initial Dollar Term Loan that is an ABR Loan or
Eurodollar Loan and any Initial Euro Term Loan,

 

 

 

 

(i)  on any date prior to the 2018 Amendment Effective Date, the applicable rate
per annum set forth below under the caption “ABR Spread”, “Adjusted LIBO Rate
Spread” or “Adjusted EURIBOR Spread” as the case may be, based upon the Senior
Secured First Lien Net Leverage Ratio as of the end of the fiscal quarter of
Holdings for which consolidated financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or 5.01(b):

 

       Adjusted LIBO   Adjusted  Senior Secured First Lien      Rate   EURIBOR 
Net Leverage Ratio:  ABR Spread   Spread   Spread  Category 1   3.25%   4.25% 
 4.25% Greater than 4.00 to 1.00                Category 2   3.00%   4.00% 
 4.00% Less than or equal to 4.00 to 1.00               

 

(ii)       on any date that is on or after the 2018 Amendment Effective Date and
prior to the Fall 2018 Amendment Effective Date, the applicable rate per annum
set forth below under the caption “ABR Spread”, “Adjusted LIBO Rate Spread” or
“Adjusted EURIBOR Spread” as the case may be:

 

    Adjusted LIBO Rate   Adjusted EURIBOR  ABR Spread   Spread   Spread   2.25% 
 3.25%   3.50%

 

(iii)       on any date on or after the Fall 2018 Amendment Effective Date, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Adjusted LIBO Rate Spread” or “Adjusted EURIBOR Spread” as the case may be:

 

    Adjusted LIBO Rate   Adjusted EURIBOR  ABR Spread   Spread   Spread   1.75% 
 2.75%   3.00%

 

(ii)       Clause (b) of the definition of “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended by deleting said clause in its entirety
and inserting the following new clause (b) in lieu thereof:

 

(b)  with respect to any Revolving Loan that is an ABR Loan or Eurodollar Loan,

 

 2 

 

 



(i)  at any date prior to the 2018 Amendment Effective Date, the applicable rate
per annum set forth below under the caption “ABR Spread”, “Adjusted LIBO Rate or
Adjusted BA Rate Spread” or “Adjusted EURIBOR Spread” as the case may be, based
upon the Senior Secured First Lien Net Leverage Ratio as of the end of the
fiscal quarter of Holdings for which consolidated financial statements have
theretofore been most recently delivered pursuant to Section 5.01(a) or 5.01(b):

  

       Adjusted LIBO             Rate   Adjusted  Senior Secured First Lien 
ABR   or Adjusted BA   EURIBOR  Net Leverage Ratio:  Spread   Rate Spread  
Spread  Category 1   3.00%   4.00%   4.00% Greater than 4.00 to 1.00           
    Category 2   2.75%   3.75%   3.75% Less than or equal to 4.00 to 1.00      
        

 

(ii)       on any date that is on or after the 2018 Amendment Effective Date and
prior to the Fall 2018 Amendment Effective Date, the applicable rate per annum
set forth below under the caption “ABR Spread”, “Adjusted LIBO Rate or Adjusted
BA Rate Spread” or “Adjusted EURIBOR Spread” as the case may be:

 

    Adjusted LIBO Rate   Adjusted EURIBOR  ABR Spread   or Adjusted BA Rate
Spread   Spread   2.25%   3.25%   3.50%

 

(iii)       on any date on or after the Fall 2018 Amendment Effective Date, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Adjusted LIBO Rate or Adjusted BA Rate Spread” or “Adjusted EURIBOR Spread” as
the case may be:

 

    Adjusted LIBO Rate   Adjusted EURIBOR  ABR Spread   or Adjusted BA Rate
Spread   Spread   1.75%   2.75%   3.00%

 

(iii)       Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Fall 2018 Amendment Effective Date” means October 22, 2018.

 

“Fall 2018 Repricing Amendment” means that certain Repricing Amendment dated as
of the Fall 2018 Amendment Effective Date among Holdings, the Borrower, the Lux
Co-Borrower, the Administrative Agent, the Lenders party thereto and the other
Loan Parties party thereto.

  

 3 

 

 



(iv)       Article I of the Credit Agreement is hereby amended by adding a new
Section 1.13 immediately after Section 1.12 therein, as follows:

 

“Section 1.13.       LIBO Replacement. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, if the LIBO Rate is not
available at any time for any reason, then the LIBO Rate for such Interest
Period shall be a comparable or successor floating rate that is, at such time,
(x) broadly accepted by the syndicated loan market for loans denominated in
Dollars in lieu of the LIBO Rate as determined by the Administrative Agent with
the consent of the Borrower or, (y) if no such broadly accepted comparable
successor rate exists at such time, a successor index rate as the Administrative
Agent may determine with the consent of the Borrower; provided that, any such
successor rate shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
successor rate to all Lenders unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment; provided further that (i)
any such successor rate shall be applied by the Administrative Agent in a manner
consistent with market practice, (ii) to the extent such market practice is not
administratively feasible for the Administrative Agent, such successor rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower and (iii) if such
successor rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.”

 

(v)       Article I of the Credit Agreement is hereby amended by adding a new
Section 1.14 immediately after Section 1.13 therein, as follows:

 

“Section 1.14.       Divisions. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Notwithstanding anything to the contrary in this Agreement, (i) any
division of a limited liability company shall constitute a separate Person
hereunder, and each resulting division of any limited liability company that,
prior to such division, is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, a Borrower, Lux Co-Borrower, a Loan Guarantor, a joint venture or
any other like term shall remain a Subsidiary, Restricted Subsidiary,
Unrestricted Subsidiary, a Borrower, a Lux Co-Borrower, a Loan Guarantor, a
joint venture, or other like term, respectively, after giving effect to such
division, and any resulting divisions of such Persons shall remain subject to
the same restrictions applicable to the pre-division predecessor of such
divisions, and (ii) any resulting divisions of Holdings shall remain subject to
the same restrictions applicable to Holdings under this Agreement.”

 

(vi)       Section 2.11(a) of the Credit Agreement is hereby amended by deleting
clause (i) of said Section in its entirety and inserting the following text in
lieu thereof:

 

“The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty; provided that in
the event that, on or prior to the date that is six months following the Fall
2018 Amendment Effective Date, the Borrower (x) makes any prepayment of Initial
Term Loans in connection with any Repricing Transaction or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction or (z) makes a
mandatory prepayment of Initial Term Loans pursuant to Section 2.11(c) in
connection with a Prepayment Event described in clause (b) of the definition of
“Prepayment Event”, in either case, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the applicable Term Lenders holding
Initial Term Loans, (I) a prepayment premium of 1.00% of the principal amount of
the Initial Term Loans being prepaid in connection with such Repricing
Transaction and (II) in the case of clause (y), an amount equal to 1.00% of the
aggregate amount of the applicable Initial Term Loans of non-consenting Lenders
outstanding immediately prior to such amendment that are subject to an effective
pricing reduction pursuant to such amendment.”

 

 4 

 

 

(vii)       Section 9.02(b) of the Credit Agreement is hereby amended by
inserting “Section 1.13,” immediately before “Section 2.20” in the first line of
clause (b).

 

(viii)       Section 9.13 of the Credit Agreement is hereby amended by deleting
said clause in its entirety and inserting the following new clause in lieu
thereof:

 

“Each Lender that is subject to the USA PATRIOT Act and the Beneficial Ownership
Regulation and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA PATRIOT Act
and the Beneficial Ownership Regulation.”

 

B.      Conditions Precedent. This Amendment shall become effective as of the
first date (the “Fall 2018 Amendment Effective Date”) when each of the
conditions set forth in this Section B shall have been satisfied (subject to the
last sentence of this Section B):

 

1.       The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (a) (i) the Borrower,
(ii) the Lux Co-Borrower, (iii) each of the other Loan Parties, (iv) the
Administrative Agent, (v) the Required Lenders (immediately prior to the Fall
2018 Amendment Effective Date), (vi) each of the Revolving Lenders and (vii) all
of the Lenders directly and adversely affected by the terms of this Amendment
and the transactions contemplated hereby.

 

2.       The Borrower shall have (a) paid all fees earned, due and payable to
the Agents pursuant to that certain Engagement Letter, dated as of October 9,
2018 (the “Engagement Letter”), among the Borrower, Deutsche Bank Securities
Inc., Barclays Bank PLC and Royal Bank of Canada, and (b) reimbursed or paid all
reasonable and documented out-of-pocket expenses in connection with this
Amendment (and any other documents prepared in connection herewith and the
consummation and administration of the transactions contemplated hereby) and any
other out-of-pocket expenses of the Administrative Agent as required to be paid
or reimbursed pursuant to the Engagement Letter.

 

3.       The Administrative Agent shall have received (x) a certificate of good
standing (or subsistence) with respect to each Loan Party from the Secretary of
State (or similar official) of the State of such Loan Party’s organization (to
the extent such concepts exists in the applicable jurisdiction, or in the case
of any Loan Party organized in Ireland, up-to-date searches of the Irish trade
register reflecting that each Loan Party organized in Ireland is in good
standing), (y) a closing certificate executed by a Responsible Officer of the
Borrower, dated the Fall 2018 Amendment Effective Date, certifying (i) as to the
accuracy of the matters set forth in Section C(2) of this Amendment and (ii)
that the condition precedent set forth in Section B(4) of this Amendment has
been satisfied as of the Fall 2018 Amendment Effective Date and (z) a
certificate executed by a Responsible Officer of each Loan Party, dated the Fall
2018 Amendment Effective Date, certifying as to the incumbency and specimen
signature of each officer of a Loan Party executing this Amendment or any other
document delivered in connection herewith on behalf of any Loan Party and
attaching (A) a true and complete copy of the certificate of incorporation (or
other applicable charter document) of each Loan Party, including all amendments
thereto, as in effect on the Fall 2018 Amendment Effective Date, certified as of
a recent date by the Secretary of State (or analogous official) of the
jurisdiction of its organization, that has not been amended since the date of
the last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (x) above, (B) a true and complete copy of, or certifying
that there have been no changes to, the by-laws (or other applicable operating
agreements) of each Loan Party as in effect on the Fall 2018 Amendment Effective
Date and (C) copies of resolutions of the Board of Directors of each Loan Party
organized in the Netherlands, Luxembourg, the United Kingdom or Ireland
approving and authorizing the execution, delivery and performance of this
Amendment and, in the case of Loan Parties organized in Ireland, the Deed of
Confirmation (defined below), certified as of the Fall 2018 Amendment Effective
Date by a Responsible Officer of the applicable Loan Party as being in full
force and effect without modification or amendment.

 

 5 

 

 

4.       No Default or Event of Default shall have occurred and be continuing
(both immediately before and immediately after giving effect to this Amendment
and the transactions contemplated hereby).

 

5.       (x) The Initial Term Loans held by each Lender that has not executed
and delivered a counterpart of this Amendment to the Administrative Agent on or
prior to 12:00 P.M. (New York City time) on October 17, 2018 (or such later time
and date as the Administrative Agent may agree in its sole discretion) and
constitutes a Non-Consenting Lender as contemplated by Section 9.02(c) of the
Credit Agreement (a “2018 Repricing Non-Consenting Lender”) shall have been
assigned to an assignee Lender in accordance with Sections 9.02(c) and 9.04 of
the Credit Agreement, (y) any fees, costs and any other expenses in connection
with such assignment arising under Section 9.04 of the Credit Agreement shall
have been paid in full or, in the case of transfer fees payable in connection
with an assignment, waived by the Administrative Agent (it being understood that
the Administrative Agent has waived the right to receive any processing and
recordation fee as provided in Section 9.04(b) of the Credit Agreement in
connection with this Amendment and the transactions contemplated hereby), and
(z) all accrued and unpaid interest on all Initial Term Loans of each 2018
Repricing Non-Consenting Lender shall have been paid in full by the assignee
Lender to such 2018 Repricing Non-Consenting Lender in accordance with Section
9.02(c) of the Credit Agreement.

 

6.       A deed of confirmation, governed by the laws of Ireland, dated as of
the Fall 2018 Amendment Effective Date, among Cision Investments Limited, Canyon
Companies S.à r.l. and Deutsche Bank AG New York Branch as security trustee
(“Deed of Confirmation”).

 

7.       The Administrative Agent shall have received, at least three (3)
Business Days prior to the Fall 2018 Amendment Effective Date, a Beneficial
Ownership Certification in relation to the Lux Co-Borrower.

 

C.       Other Terms.

 

1.       Terms Related to Replacement. The parties hereto agree that the
Borrower is exercising its rights under Section 9.02(c) of the Credit Agreement
in connection with this Amendment to require any 2018 Repricing Non-Consenting
Lender to assign all of its interests, rights and obligations under the Loan
Documents to one or more assignees identified by the Borrower or the
Administrative Agent, and the Administrative Agent shall coordinate the transfer
of all such Initial Term Loans of each such 2018 Repricing Non-Consenting Lender
to the identified assignees, which transfers shall be effective as of the Fall
2018 Amendment Effective Date, and each assignee acquiring such Initial Term
Loans in connection with such transfers shall have provided a signature page to
this Amendment consenting hereto with respect to such acquired Initial Term
Loans.

 

2.       Loan Party Certifications. By execution of Amendment, each of the
undersigned hereby certifies, on behalf of the applicable Loan Party and not in
his/her individual capacity, that as of the Fall 2018 Amendment Effective Date:

 

 6 

 

 

(i)       each of Holdings, any Intermediate Parent, the Borrower, the Lux Co-
Borrower and the Restricted Subsidiaries is (a) duly organized or incorporated,
validly existing and in good standing (to the extent such concept exists in the
jurisdiction of organization of such person) under the laws of the jurisdiction
of its incorporation, (b) has the corporate power or other organizational power
and authority to carry on its business as now conducted and to execute, deliver
and perform its obligations under this Amendment and the Credit Agreement (as
modified hereby) and (c) is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except in the cases
of clause (a) (other than with respect to the Borrower), clause (b) and clause
(c), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;

 

(ii)       this Amendment has been duly authorized, executed and delivered by
each of Holdings, the Borrower and Lux Co-Borrower and when executed and
delivered by the other parties hereto, will constitute a legal, valid and
binding obligation of Holdings, the Borrower and Lux Co-Borrower enforceable
against them in accordance with their respective terms, subject to applicable
Debtor Relief Laws and any other applicable bankruptcy, insolvency,
reorganization, moratorium, examinership or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

 

(iii)       the execution and delivery by each Loan Party of this Amendment and
the performance by each of Holdings, the Borrower and Lux Co-Borrower of this
Amendment and the Credit Agreement (as modified hereby) and the consummation of
the transactions contemplated hereby and thereby, (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate (i) the Organizational Documents
of, or (ii) any Requirements of Law applicable to, Holdings, any Intermediate
Parent, the Borrower, the Lux Co-Borrower or any Restricted Subsidiary, (c) will
not violate or result in a default under any indenture or other agreement or
instrument binding upon Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (d) will not result in the creation or
imposition of any Lien on any asset of Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary (other than Liens created under the Loan
Documents) except (in the case of each of clauses (a), (b)(ii) and (c)) to the
extent that the failure to obtain or make such consent, approval, registration,
filing or action, or such violation, default or right, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;

 

(iv)       the representations and warranties of each Loan Party set forth in
any Loan Document to which it is a party are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Fall 2018 Amendment Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date; and

 

(v)       to the best knowledge of the Lux Co-Borrower, the information included
in the Beneficial Ownership Certification provided on or prior to the Fall 2018
Amendment Effective Date to any Lender in connection with this Agreement is true
and correct in all respects.

 

 7 

 

 

3.            Amendments; Execution in Counterparts; Severability;
Interpretative Provisions.

 

(i)       No amendment or waiver of any provision of this Amendment, and no
consent to any departure by the Borrower or any other Loan Party herefrom, shall
be effective unless in writing and signed by the Administrative Agent, Holdings,
the Borrower, the Lux Co-Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(ii)       This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic means shall be effective as delivery of an original executed
counterpart of this Amendment.

 

(iii)       Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

(iv)       This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement (as modified) hereby and the other Loan Documents.

 

(v)       The rules of construction specified in Sections 1.02 through and
including 1.12 of the Credit Agreement also apply to this Amendment, mutatis
mutandis.

 

4.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5.            Acknowledgement and Reaffirmation.   Each Loan Party hereby:

 

(a)       (i) acknowledges that it has reviewed the terms and provisions of this
Amendment (including, without limitation, Section 6), (ii) consents to the
amendment of the Credit Agreement effected pursuant to this Amendment and (iii)
reaffirms and confirms that each Loan Document to which it is a party or is
otherwise bound, each Lien granted by it to the Collateral Agent for the benefit
of the Secured Parties pursuant to any such Loan Document and all Collateral
encumbered thereby continues to guarantee or secure, as the case may be, in
accordance with the terms of the applicable Loan Documents the payment and
performance of all “Secured Obligations” under the Credit Agreement, and hereby
ratifies the security interests in the Collateral (as defined in the Credit
Agreement) granted by it pursuant to the Security Documents.

 

(b)       acknowledges and agrees that (i) each Loan Document to which it is a
party or otherwise bound shall continue and remain in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment
(except as specifically set forth herein), (ii) notwithstanding the conditions
to effectiveness set forth in this Amendment, no consent by any Loan Party
(other than Holdings, the Borrower and the Lux Co-Borrower) is required by the
terms of the Credit Agreement or any other Loan Document to the amendments to
the Credit Agreement effected pursuant to this Amendment and (iii) nothing in
the Credit Agreement, this Amendment or any other Loan Document shall be deemed
to require its consent to any future amendments to the Credit Agreement, except
to the extent expressly set forth in Section 9.02 or other applicable section of
the Credit Agreement;

 

 8 

 

 

(c)       agrees that the Loan Document Obligations and the Secured Obligations
include, among other things and without limitation, the prompt and complete
payment and performance by the Borrower when due and payable (whether at the
stated maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, the Term Loans under the Credit Agreement as amended by
this Amendment; and

 

(d)       acknowledges and agrees that nothing in this Amendment shall be deemed
to be a novation of any obligations under the Credit Agreement or any other Loan
Document.

 

6.             Assignments. The Borrower and the Administrative Agent hereby
consent to each assignment of Initial Term Loans made by any 2018 Repricing
Non-Consenting Lender or the Administrative Agent (or Affiliate thereof) to any
assignee in connection with the replacement of any 2018 Repricing Non-Consenting
Lender (to the extent the applicable assignee has been identified on a list
approved by the Borrower on or prior to the date of allocation of the Initial
Term Loans to such assignee).

 

7.             Miscellaneous.

 

(a)       This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement (as modified hereby) and the other Loan Documents. The
provisions of this Amendment are deemed incorporated as of the Fall 2018
Amendment Effective Date into the Credit Agreement as if fully set forth
therein. Except as specifically amended by this Amendment, (i) the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
(ii) the execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

 

(b)       The Borrower hereby confirms that the indemnification provisions set
forth in Section 9.03 of the Credit Agreement shall apply to this Amendment and
any other documents prepared in connection herewith and the consummation and
administration of the transactions contemplated hereby, and such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs) expenses and disbursements (including
fees, disbursements and charges of counsel) (as more fully set forth therein as
applicable) as described therein which may arise herefrom or in connection
herewith; provided that expenses (including fees, disbursements and charges of
counsel) (as more fully set forth therein as applicable) in excess of $25,000
shall not be reimburseable unless the Fall 2018 Amendment Effective Date occurs.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

  CANYON COMPANIES S.À R.L.  

a Luxembourg private limited liability company

(société à responsabilité limitée)

  Registered office: 6D, route de Trèves,   L-2633 Senningerberg   Grand-Duchy
of Luxembourg   Share Capital : USD 20,010.-   R.C.S. Luxembourg: B187.216,   as
Holdings       By: /s/ Jacob Pearlstein   Name:  Jacob Pearlstein   Title:
 Class A Manager

 

  CANYON GROUP S.À R.L.   a Luxembourg private limited liability company  
(société à responsabilité limitée)   Registered office: 6D, route de Trèves,  
L-2633 Senningerberg   Grand-Duchy of Luxembourg   Share Capital : USD 20,000.-
  R.C.S. Luxembourg: B202.299,   as Intermediate Lux Holdings and Lux
Co-Borrower       By: /s/ Jacob Pearlstein   Name: Jacob Pearlstein   Title:
Class A Manager         CANYON VALOR COMPANIES, INC.,   as Borrower       By:
/s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Chief Financial Officer

 

[Cision –Repricing Amendment]

 

 

 

 

  CANYON VALOR HOLDINGS, INC.   as Intermediate U.S. Holdings and as a Guarantor
      By: /s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Chief Financial
Officer

 

  BULLETIN HEALTHCARE LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Chief Financial Officer

 

  BULLETIN INTELLIGENCE LLC   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Chief Financial Officer

 

  BULLETIN MEDIA LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Chief Financial Officer

 

  CISION US INC.   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Chief Financial Officer

 

[Cision –Repricing Amendment]

 

 

 

 

  ICONTACT LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Chief Financial Officer

 

  PR NEWSWIRE ASSOCIATION LLC   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Chief Financial Officer

 

  PRN DELAWARE, INC.   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Chief Financial Officer

 

  VOCUS ACQUISITION LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Chief Financial Officer

 

  VOCUS NM LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Chief Financial Officer

 

 

 

 

  VOCUS PRW HOLDINGS LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Chief Financial Officer

 

  VOCUS SOCIAL MEDIA LLC   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Chief Financial Officer

 

  CISION INVESTMENTS LIMITED   as a Guarantor       By: /s/ Eileen Mulholland  
Name: Eileen Mulholland   Title: Authorized Signatory

 

  VOCUS INTERNATIONAL B.V.   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Authorized Signatory

 

  CANYON UK AMERICAS LIMITED   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Authorized Signatory

 

  CANYON UK INVESTMENTS LIMITED   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Authorized Signatory

 

[Cision –Repricing Amendment]

 

 

 

 

  VOCUS UK LIMITED   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Authorized Signatory

 

  DISCOVERY GROUP HOLDINGS LIMITED   as a Guarantor       By: /s/ Jack
Pearlstein   Name: Jack Pearlstein   Title: Authorized Signatory

 

  GORKANA GROUP HOLDINGS LIMITED   as a Guarantor       By: /s/ Jack Pearlstein
  Name: Jack Pearlstein   Title: Authorized Signatory

 

  CISION GROUP LIMITED f/k/a GORKANA GROUP LIMITED   as a Guarantor       By:
/s/ Jack Pearlstein   Name: Jack Pearlstein   Title: Authorized Signatory

 

  CANYON UK VENTURES LTD   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Authorized Signatory

 

[Cision –Repricing Amendment]

 

 

 

  

  CISION UK HOLDINGS LIMITED   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Authorized Signatory

 

  CISION UK LIMITED   as a Guarantor       By: /s/ Jack Pearlstein   Name: Jack
Pearlstein   Title: Authorized Signatory

 

  PWW INTERNATIONAL LTD   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Authorized Signatory

 

  PWW ACQUISITION INTERNATIONAL II LTD   as a Guarantor       By: /s/ Jack
Pearlstein   Name: Jack Pearlstein   Title: Authorized Signatory

 

  PR NEWSWIRE EUROPE LIMITED   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Authorized Signatory

 

[Cision –Repricing Amendment]

 

 

 

 

  PR NEWSWIRE BENELUX LIMITED   as a Guarantor       By: /s/ Kevin Akeroyd  
Name: Kevin Akeroyd   Title: Authorized Signatory

 

  CAPITOL ACQUISITION CORP. Ill   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Chief Financial Officer

 

  PRIME RESEARCH HOLDING CORP.   as a Guarantor       By: /s/ Jack Pearlstein  
Name: Jack Pearlstein   Title: Chief Financial Officer

 

  PRIME RESEARCH, LP.   as a Guarantor       By: /s/ Jack Pearlstein   Name:
Jack Pearlstein   Title: Chief Financial Officer

 

[Cision –Repricing Amendment]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK   BRANCH, as Administrative Agent and a   Revolving
Lender       By: /s/ Maria Guinchard     Name: Maria Guinchard     Title: Vice
President

 

  By: /s/ Marguerite Sutton     Name: Marguerite Sutton     Title: Vice
President

 

  BARCLAYS BANK PLC, as a Revolving   Lender       By:       Name:       Title:
 

 

  ROYAL BANK OF CANADA, as a   Revolving Lender       By:       Name:      
Title:  

 

[Cision –Repricing Amendment- Signature Page]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK   BRANCH, as Administrative Agent and a   Revolving
Lender       By:       Name:       Title:  

 

  BARCLAYS BANK PLC, as a Revolving   Lender       By: /s/ Craig J. Malloy    
Name: Craig J. Malloy     Title: Director

 

  ROYAL BANK OF CANADA, as a   Revolving Lender       By: /s/ KAMRAN KHAN    
Name: KAMRAN KHAN     Title: AUTHORIZED SIGNATORY

 

[Signature Page to Repricing Amendment]

 

 

 

 

[All Lender signature pages on file with the Administrative Agent]

 

 

 